Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) dated November 18, 2020, is by and
between Aditx Therapeutics, Inc. (Nasdaq: ADTX) with its principal place of
business located at 2569 Wyandotte St. Suite 101, Mountain View, CA 94043
(“Aditxt”) and Salveo Diagnostics, Inc., with its principal place of business
located at 8751 Park Central Drive, #200, Richmond, Virginia 23277 (“Salveo”)
(each referred to individually as a “Party” and together, referred to as the
“Parties”).

 

WHEREAS, Aditxt is a life sciences company with an interest in immune monitoring
using an advanced diagnostic platform (“AditxtScore™”) to rapidly profile the
immune system to anticipate responses and possible reactions to viruses,
bacteria, allergens and transplanted organs;

 

WHEREAS, Salveo is a duly licensed and fully accredited independent clinical and
diagnostics laboratory that is accredited by the College of American
Pathologists (“CAP”) and certified by the Clinical Laboratory Improvement
Amendments (“CLIA”);

 

WHEREAS, Aditxt desires to establish, setup and commence commercial operations
of its own licensed, CAP accredited, and CLIA certified independent clinical and
diagnostic laboratory (the “AditxtScore™ Center”) in the Richmond, Virginia
area;

 

WHEREAS, Aditxt wishes to engage Salveo upon the terms and conditions contained
herein; and

 

WHEREAS, Salveo is willing to be engaged by Aditxt upon the terms and conditions
contained herein.

 

NOW, THEREFORE, acknowledging the receipt of adequate consideration and
intending to be legally bound by the mutual promises, covenants, and conditions
herein, the Parties agree as follows:

 

1.Services. Salveo shall provide the following services for Aditxt (the
“Services”):

 

a)Salveo will provide assistance and consultation to help Aditxt develop,
establish, and set up the AditxtScore™ Center in the Richmond, Virginia area and
to complete each of the Project Success Criteria and Milestones identified on
Exhibit A (“Project Success Criteria/Milestones”) to the satisfaction of Aditxt,
in its sole discretion, including, without limitation, services related to: (i)
obtaining all necessary licenses, accreditations and other similar permits and
certifications; (ii) securing leases on suitable laboratory space and equipment;
(iii) purchasing, implementing and validating lab equipment and software, and
providing services required to support the launch of the lab services to be
performed by Aditxt in the AditxtScore™ Center; (iv) identifying and
recommending suitably trained and experienced potential employees/consultants
for Aditxt’s consideration; (v) establishing policies, procedures and training
materials for Aditxt employees and the AditxtScore™ Center; (vi) providing
services related to software development and the development of Code and
Interpretive Commenting Algorithms (“Algorithms”) along with related testing
protocols and all technology, codes, spreadsheets, know-how, any necessary
information or tools to implement, use, and/or continue to improve or further
refine the Algorithms, and other associated intellectual property (collectively,
the “Functional Algorithms Package”), and wherein such Algorithms and the
Functional Algorithms Package are considered by the parties to be works made for
hire for Aditxt, and (vii) providing other services necessary to complete the
Project Success Criteria/Milestones.

 

  b) Salveo will utilize its laboratory and personnel resources including the
configuration and integration of the AditxtScore™ platform onto Salveo’s
Laboratory Information System (“LIS”) (in a partitioned environment dedicated
solely to AditxtScore™) for testing, analysis and validation of the AditxtScore™
platform in the laboratory environment.

 



-1-

 

 

  c) Salveo shall work with Aditxt to establish new branding and use such
branding on all communications with Aditxt customers, including invoices, lab
results, memos, emails, etc.

 

  d) Salveo acknowledges that if an unauthorized disclosure or use of the
Confidential Information (as defined below) of Aditxt were to occur, Aditxt
would be irreparably harmed. In order to protect and maintain the
confidentiality of Aditxt’s Confidential Information and to ensure that Aditxt
receives a sufficient level of service from Salveo, Salveo hereby agrees that
until the AditxtScore™ Center is fully operational and the Project Success
Criteria/Milestones have been completed, Salveo shall dedicate all of its
capabilities, including lab equipment and personnel, to performing the Services.
Once the Services are completed, Salveo thereafter will not perform lab services
for any party that is a competitor of Aditxt. No Confidential Information
developed as part of, or during, the Services, including the Algorithms or
Functional Algorithms Package, shall be used for any party other than Aditxt at
any time.

 

  e) Notwithstanding the definition of the “Services” as set forth above, it is
acknowledged and agreed by the Parties that Salveo carries no professional
licenses, and is not rendering legal advice or performing accounting services,
nor acting as an investment advisor or broker/dealer within the meaning of the
applicable state and federal securities laws. Notwithstanding the definition of
the “Services” as set forth above, Salveo shall specifically not provide any of
the following services to Aditxt: (i) negotiation for the sale of any Aditxt’s
securities or participation in discussions between Aditxt and the potential
investors; (ii) assisting in structuring any transactions involving the sale of
Aditxt’s securities; (iii) engaging in any pre-screening of potential investors
to determine their eligibility to purchase any securities or engaging in any
pre-selling efforts for Aditxt’s securities; (iv) discussing details of the
nature of the securities sold or whether recommendations were made concerning
the sale of the securities; (v) engaging in due diligence activities; (vi)
providing advice relating to the valuation of or the financial advisability of
any investments in Aditxt; or (vii) handle any funds or securities on behalf of
Aditxt.

 

2.Payments to Salveo.

 

  a) Aditxt shall pay Salveo at cost for Salveo’s reasonable and documented
purchases, general operating costs and expenses incurred in connection with the
Services provided hereunder, which are pre-approved in writing by Aditxt as
contemplated hereby, provided that the Parties agree that Aditxt may provide
approval for a set amount of costs and/or for certain categories of costs
hereunder. For costs that require reimbursement to Salveo, Salveo shall present
weekly summaries which require approval by Salveo’s CEO and Aditxt’s CFO.
Aditxt’s CFO will reimburse for costs that are directly associated with this
Agreement at Aditxt’s sole discretion and shall not exceed $675,000 in total
(net of all costs reimbursed to Salveo by Aditxt prior to the date hereof).

 

  b) Any costs and/or expenses for new products, services, or equipment must be
purchased by Aditxt directly. Any necessary vendor relationships shall be
established directly between the vendor and Aditxt. All such costs and expenses
recommended under this Agreement are subject to the submission of a requisition
form, attached hereto as Exhibit B1 and B2 and approval by Aditxt thereof. All
requisition forms must be satisfactorily completed and must be pre-approved by a
designated employee of Salveo prior to submission to Aditxt for approval by the
AditxtScore™ department head (“Department Head”) and the Aditxt CFO. Once
approved a purchase order will be created. Vendor invoices will be issued in the
name of Aditxt and sent to Aditxt for payment by electronic mail to:
accounting@aditxt.com.

 



-2-

 

 

  c) Upon the successful completion of each Milestone set forth on the Project
Success Criteria/Milestones (Exhibit A), Salveo shall become entitled to, and
Aditxt shall issue to Salveo within five (5) business days of completing such
Milestone, the applicable number of shares (“Consulting Fee”) of restricted
common stock, par value $0.001 per share, of Aditxt (the “Aditxt Shares”)
identified on Exhibit A, which shall constitute 650,000 shares in the aggregate
upon the successful completion of all Milestones. The issuance of the Aditxt
Shares that constitute the Consulting Fee shall be subject to the provisions of
Section 7. The shares shall be issued based on, and conditioned upon, the
meeting of the Milestones outlined in Exhibit A, as determined by Aditxt in its
commercially reasonable discretion.

 

3.Accounting and Recordkeeping.

 

  a) Aditxt has established, and Salveo has assisted hereunder in establishing,
a new QuickBooks file for AditxtScore™ (the “AditxtScore™ File”). Salveo will
provide consulting services and assistance in the maintenance of the
AditxtScore™ File and the AditxtScore™ File shall reflect only transactions and
balances occurring on and after September 1, 2020 and no balances from any
transactions prior to September 1, 2020 shall be included or otherwise
transferred to the AditxtScore™ File.

 

  b) Aditxt has established a AditxtScore™ bank account with JPM all banking and
all banking shall be handled by Aditxt Finance.

 

4.Certain Covenants.

 

  a) Salveo shall work with Aditxt to establish new relationships with vendors
in connection with the implementation of the AditxtScore™ Center. Salveo will
use its commercially reasonable efforts to maintain its relationships with its
vendors such that there is no disruption in the services provided by Salveo to
Aditxt or that otherwise may impair the relationship between Aditxt and any
vendors that Aditxt engages or may engage in connection with the AditxtScore™
Center.

 

  b) In order to help Aditxt ensure that it receives service uninterrupted,
Salveo shall immediately notify Aditxt of the commencement or threat of
commencement (whether in writing or oral) of any litigation or insolvency
proceedings of any character including bankruptcy, receivership, reorganization,
composition or arrangement with creditors, voluntary or involuntary, affecting
Salveo or its assets (other than as a creditor). Salveo shall immediately notify
Aditxt, and keep Aditxt informed, of all collection activity of its creditors
and any other claims against Salveo.

 

  c) Salveo agrees that Aditxt shall not be prohibited from soliciting or hiring
any employees of Salveo during the Term or thereafter. The Parties agree,
however, to work together to ensure a smooth transition for Salveo employees
hired by Aditxt.

 

  d) Salveo hereby agrees to assign and transfer all rights, title and interest
in and to the software development and the development of Code and Interpretive
Commenting Algorithms of Salveo and Functional Algorithms Package to Aditxt and
shall execute and deliver the IP Assignment and Conveyance attached hereto as
Exhibit C to give effect to such transfer. Salveo represents and warrants to
Aditxt that there are liens, pledges, mortgages, deeds of trust, security
interests, charges, claims, easements, encroachments or other similar
encumbrances (“Liens”) encumbering the Algorithms or the Functional Algorithms
Package but that Salveo shall use commercially reasonable efforts to have any
and all Liens on the Algorithms and Functional Algorithms Package released
within five (5) business days of the date of this Agreement. To be clear, upon
taking ownership of the Algorithms and Functional Algorithms Package, Aditxt
shall hold the Algorithms and Functional Algorithms Package free and clear of
all Liens.

 



-3-

 

 

5.Flow Cytometer. In order to facilitate testing and validation of certain
AditxtScore technologies in the interim before the AditxtScore™ Center has
commenced full operation, Aditxt shall provide Salveo with a flow cytometer (and
if agreed to by Aditxt, additional flow cytometers) without cost to the Richmond
VA location for use during the Term only in connection with the Services
provided hereunder, provided that title to the flow cytometer and its contents,
or component parts, shall at all times remain with Aditxt. Salveo acknowledges
and agrees that the flow cytometer and its contents, or component parts,
comprise valuable proprietary Aditxt materials which are to be maintained and
considered as Aditxt Confidential Information under this Agreement. Salveo
agrees to maintain the flow cytometer in good working order and condition and
make all necessary repairs and replacements thereto. Salveo shall be responsible
for all damage to the flow cytometer while it is in Salveo’s possession. Upon
termination of this Agreement, Salveo shall return the flow cytometer and its
contents, or component parts to Aditxt. During the Term, Aditxt shall, at any
time during regular business hours, and with reasonable advance notice to
Salveo, be permitted to enter Salveo’s premises to inspect the flow cytometer
and the manner in which it is being used, maintained and repaired.

 

6.Relationship of the Parties.

 

  a) Independent Contractors. Each Party represents that it is free to enter
into this Agreement and that this Agreement and the transactions as set forth
herein, and the consultation arrangement does not violate the terms of any
agreement between either Party and any third party. The relationship of the
Parties established by this Agreement is that of independent contractors, and
nothing contained in this Agreement shall be construed to: (a) give either Party
the power to direct and control the day-to-day activities of the other Party,
(b) establish the Parties as partners, joint ventures, co-owners or otherwise as
participants in a joint or common undertaking, or (c) allow a Party to bind the
other Party in any manner or otherwise create or assume any obligation on behalf
of the other Party for any purpose whatsoever. A Party will not be considered an
agent of the other Party.

 

  b) No Employee Status. The Parties also acknowledge and agree that Salveo is
an independent contractor and is not an employee or agent of Aditxt in its
position as a consultant and advisor. As such, Aditxt shall not be liable for
any employment tax, withholding tax, social security tax, worker’s compensation
or any other tax, insurance, expense or liability with respect to any or all
compensation, reimbursements and remuneration Salveo may receive hereunder, all
of which shall be the sole responsibility of Salveo. Salveo is solely
responsible for the reporting and payment of, all pertinent federal, state, or
local self-employment or income taxes, licensing fees, or any other taxes or
assessments levied by governmental authorities, as well as for all other
liabilities or payments related to those services.

 

  c) Employees, etc. Any person hired by Salveo shall be the employee of Salveo
and not of Aditxt, and all compensation, payroll taxes, facilities and related
expenses for any such employee shall be the sole responsibility of Salveo.
Salveo acknowledges that it is not an officer, director or agent of Aditxt, it
is not, and will not, be responsible for any management decisions on behalf of
Aditxt, and may not commit Aditxt to any action.

 



-4-

 

 

7.Term and Termination.

 

  a) The term (the “Term”) of this Agreement shall expire on December 31, 2020,
unless all Milestones are completed prior to December 31, 2020 in which case the
Term shall automatically end as of the date that all such Milestones are
completed. The Term may be renewed or extended, by mutual written agreement of
the Parties, for an additional thirty (30) day period unless sooner terminated
as provided for below, and provided that Aditxt shall have a right to
unilaterally extend the Term for up to three additional thirty (30) day periods
each in the event that the Project Success Criteria/Milestones have not been
satisfied and the AditxtScore™ Center has not been set up as a fully licensed
and CLIA certified independent clinical and diagnostics laboratory.

 

  b) The Parties may terminate this Agreement at any time by mutual agreement of
the Parties in writing.

 

  c) Aditxt may terminate this Agreement for Cause at any time. As used herein,
the term “Cause” shall mean (i) any breach by Salveo of its obligations
hereunder, (ii) the failure to complete the Project Success Criteria/Milestones
by the end of the Term or a determination that the Project Success
Criteria/Milestones are not reasonably expected to be completed by the end of
the Term, as determined by Aditxt in its commercially reasonable discretion,
(iii) any criminal act or act of fraud, embezzlement, theft or dishonesty
committed by Salveo or any of its officers, directors, agents or employees that
would reasonably be expected to have a material adverse impact on Aditxt or the
services provided by Salveo, (iv) any breach or violation of Section 9 regarding
Confidential Information, or (v) Salveo fails to transfer the Algorithim and
Functional Algorithms Package, free and clear of all Liens in accordance with
Section 4(d) within five (5) business days of the date of this Agreement. If
Aditxt terminates the Agreement for Cause, prior to completing any of the
remaining Milestones (Milestone II or Miliestone III), Salveo shall not be
entitled to the remaining Consulting Fee and the Aditxt Shares shall not be
issued to Salveo, provided that Salveo shall be entitled to reimbursement of
costs and expenses as contemplated by Section 2(a) through the date of
termination. For the avoidance of doubt, Salveo shall not be permitted to
terminate this Agreement prior to the end of the Term, except in accordance with
Section 7(b) with the consent of Aditxt, provided that in the event of any
attempted termination by Salveo of this Agreement for any reason, Salveo shall
forfeit its right to the Consulting Fee and the Aditxt Shares shall not be
issued to Salveo.

 

8.Effect of Termination. Within ten (10) days of the expiration or termination
of this Agreement, Salveo shall return to Aditxt, without retaining any copies
or notes, all of Aditxt’s products, samples, models, property, and other
documents and materials relating to Aditxt or the Services, including the
Algorithms, the Functional Algorithms Package, reports, abstracts, lists,
correspondence, information, Confidential Information, computer files, computer
disks, and other materials and copies of those materials obtained during or in
connection with this Agreement. Salveo shall not retain any originals, copies or
derivations of any Confidential Information, including the Algorithms, after
termination of this Agreement. The provisions of this Section 4.d), Section 8,
and Section 9 through Section 27, inclusive, and any additional provisions as
required to effect any of such Sections, shall survive any termination or
expiration hereof, and provided that no expiration or termination of this
Agreement shall excuse a Party for any liability for obligations arising prior
to such expiration or termination.

 



-5-

 

 

9.Confidentiality.

 

  a) Salveo acknowledges that the Confidential Information (as defined below) of
Aditxt constitutes a protectable business interest of Aditxt and covenants and
agrees that at all times during the Term and at all times thereafter, Salveo
shall use the Confidential Information only for the purpose of performing the
Services (the “Purpose”) and shall use reasonable care not to disclose
Confidential Information to any non-affiliated third party, such care to be at
least equal to the care exercised by Salveo as to its own Confidential
Information, which standard of care shall not be less than the current industry
standard in effect as of the date of such receipt and shall not, directly or
indirectly, disclose, furnish, make available or utilize any Confidential
Information other than in for the Purpose, or as required by order of a court of
competent jurisdiction (by subpoena or similar process) to disclose or discuss
any Confidential Information, provided, that in such case, Salveo will promptly
inform Aditxt of such order, shall cooperate with any effort by Aditxt to obtain
a protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the extent necessary to comply with any
such court order. Salveo will abide by Aditxt’s policies and rules as may be
established from time to time for the protection of their Confidential
Information. Salveo’s obligation under this Section 9 with respect to
Confidential Information will survive expiration or termination of this
Agreement.

 

  b) For purposes of this Agreement, “Confidential Information” shall include
any knowledge or information, written or oral, which relates to Aditxt’s present
or future business, including in each case and without limitation, confidential,
proprietary or trade secret information, knowledge or information related to
Aditxt’s business and related activities, and Aditxt’s flow cytometer (and its
contents or component parts), products, processes, policies, procedures,
business plans and models, developments, formulas, data, services, research and
development, concepts, ideas, inventions, improvements, licenses, techniques,
know how, intellectual property, products under development, designs, drawings,
Algorithms, the Functional Algorithms Package, programming techniques and
documentation, flow charts, source codes, object code manufacturing, purchasing,
accounting, financial analysis and statements, advertising and marketing plans
and strategies, customers, suppliers, vendors, pricing and profit data,
personnel files, engineering and employees. Confidential Information shall also
include all similar types of information disclosed to Aditxt by third parties.

 

  c) The term “Confidential Information” does not include information which is
generally known to the public at the time of disclosure or becomes generally
known to the public through no wrongful act on the part of Salveo.

 

  d) For purposes of this Agreement, and except as provided below, “Material
Non-Public Information” shall mean any information obtained by Salveo hereunder,
whether otherwise constituting Confidential Information or not, with respect to
which there is a substantial likelihood that a reasonable investor would
consider such information important or valuable in making any of his, her or its
investment decisions or recommendations to others with respect to Aditxt or any
of its equity securities or debt, or any derivatives thereof, or information
that is reasonably certain to have a substantial effect on the price of Aditxt’s
securities or debt, or any derivatives thereof, whether positive or negative.
Salveo agrees that, for as long as Salveo is in possession of any Material
Non-Public Information, Salveo shall not (1) buy or sell any securities or
derivative securities of or related to Aditxt or any of its subsidiaries or
parent entities, or any interest therein or (2) undertake any actions or
activities that would reasonably be expected to result in a violation of the
Securities Act or the rules and regulations thereunder, or of the Securities
Exchange Act of 1934, as amended, including, without limitation, Section 10(b)
thereunder, or the rules and regulations thereunder, including, without
limitation, Rule 10b-5 promulgated thereunder.

 



-6-

 

 

  e) Without the prior consent of Aditxt, Salveo shall not remove any
proprietary, copyright, trade secret or other protective legend from the
Confidential Information.

 

  f) Salveo acknowledges that the Confidential Information disclosed hereunder
may constitute “Technical Data” and may be subject to the export laws and
regulations of the United States. Salveo agrees it will not knowingly export,
directly or indirectly, any Confidential Information or any direct product
incorporating any Confidential Information, whether or not otherwise permitted
under this Agreement, to any countries, agencies, groups or companies prohibited
by the United States Government unless proper authorization is obtained.

 

  g) Nothing herein shall be construed as granting to Salveo or its affiliates
any right or license, whether express or implied, to use or practice any of the
information defined herein as Confidential Information and which is subject to
this Agreement as well as any trade secrets, know-how, copyrights, inventions,
patents or other intellectual property rights now or hereafter owned or
controlled by Aditxt for any purpose other than providing the Services to Aditxt
during the Term. Except as allowed by applicable law, Salveo shall not use any
tradename, service mark or trademark of Aditxt or refer to Aditxt in any
promotional or sales activity or materials without first obtaining the prior
written consent of Aditxt.

 

10.Non-Solicitation of Bids.

 

  a) During the Term, Salveo shall not, and shall not authorize or permit any of
its affiliates, stockholders or representatives to, directly or indirectly, (i)
encourage, solicit, initiate, facilitate or continue inquiries regarding an
Acquisition Proposal; (ii) enter into discussions or negotiations with, or
provide any information to, any Person concerning an Acquisition Proposal; or
(iii) enter into any agreements or other instruments (whether or not binding)
regarding an Acquisition Proposal. Salveo shall immediately cease and cause to
be terminated, and shall cause each of its affiliates, stockholders and
representatives to immediately cease and cause to be terminated, all existing
discussions or negotiations with any persons conducted heretofore with respect
to, or that could lead to, an Acquisition Proposal. For purposes hereof,
“Acquisition Proposal” means any inquiry, proposal or offer from any person
(other than Aditxt or any of its affiliates) concerning (A) a merger,
consolidation, liquidation, recapitalization, share exchange or other business
combination transaction involving Salveo; (B) the issuance or acquisition of
shares of capital stock or other equity securities of Salveo; or (C) the sale,
lease, exchange or other disposition of any significant portion of any Salveo’s
properties or assets.

 

  b) In addition to the other obligations under this section, Salveo shall
promptly (and in any event within three (3) business days after receipt thereof
by Salveo or any of its affiliates, stockholders or representatives) advise
Aditxt orally and in writing of any Acquisition Proposal, any request for
information with respect to any Acquisition Proposal, or any inquiry with
respect to or which could reasonably be expected to result in an Acquisition
Proposal, the material terms and conditions of such request, Acquisition
Proposal or inquiry, and the identity of the person making the same.

 



-7-

 

 

  c) Salveo agrees that the rights and remedies for noncompliance with this
section shall include having such provision specifically enforced by any court
having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to Aditxt and that
money damages would not provide an adequate remedy to Aditxt.

 

11.Restrictive Covenants.

 

  a) Non-Competition. During the Term and for a period of three (3) years
thereafter (“Restricted Period”), Salveo shall not, directly or indirectly, (i)
engage or participate in any business activity that is in direct competition
with any activities of Aditxt (the “Restricted Business”) anywhere in the United
States of America including its territories and possessions (the “Territory”),
or (ii) have an interest in any Person that engages directly or indirectly in
the Restricted Business in the Territory. For purposes of this section, the term
“engage in” shall encompass and include, without limitation, owning an interest
in, managing, operating, joining, controlling, lending money or rendering
financial or other assistance to or participating in a business, whether as a
partner, shareholder, member, consultant or otherwise, and whether the activity
is performed or occurs directly or indirectly. For the avoidance of doubt, the
ownership of securities of Aditxt will not be in violation of this covenant.

 

  b) Customer Non-Solicitation. As a separate and independent covenant, during
the Restricted Period, Salveo shall not, and shall use its commercially
reasonable efforts to ensure that none of its affiliates, solicit customers in
the Restricted Business with the intent to modify, reduce or terminate their
business or relationship with Aditxt or any of its affiliates, or become a
customer of Salveo or any of its affiliates. For purposes of this section,
“solicit” shall include any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any person, in any manner, to take or refrain from taking any action.

 

  c) Employee Non-Solicitation. During the Restricted Period, Salveo shall not,
and shall use its reasonable best efforts to ensure that none of its affiliates,
directly or indirectly, solicit for employment or other services, or employ or
engage, as an employee any employee who is or was employed by Aditxt or its
affiliates during the Restricted Period, or encourage any such employees to
leave such employment or solicit any such employees who has left such
employment, except pursuant to a general solicitation which is not directed
specifically to any such employees.

 

  d) Specific Performance. Salveo acknowledges that a breach or threatened
breach of this section would give rise to irreparable harm to Aditxt, for which
monetary damages would not be an adequate remedy, and hereby agrees that in the
event of a breach or a threatened breach by Salveo of any such obligations,
Aditxt shall, in addition to any and all other rights and remedies that may be
available to it in respect of such breach, be entitled to seek equitable relief,
including a temporary restraining order, an injunction, specific performance and
any other relief that may be available from a court of competent jurisdiction.

 



-8-

 

 

  e) Miscellaneous. Salveo acknowledges that the restrictions contained in this
section are reasonable and necessary to protect the legitimate interests of
Aditxt and constitute a material inducement to Aditxt to enter into this
Agreement and consummate the transactions contemplated by this Agreement. In the
event that any covenant contained in this section should ever be adjudicated to
exceed the time, geographic, product or service or other limitations permitted
by applicable law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service or other
limitations permitted by applicable law. The covenants contained in this section
and each provision hereof are severable and distinct covenants and provisions.
The invalidity or unenforceability of any such covenant or provision as written
shall not invalidate or render unenforceable the remaining covenants or
provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

12.Ownership; Work Product.

 

  a) As used in this Agreement, the term “Work Product” means any Invention (as
defined below), whether or not patentable, Algorithms, the Functional Algorithms
Package, know-how, designs, mask works, trademarks, formulae, processes,
manufacturing techniques, trade secrets, ideas, artwork, software or any
copyrightable works. Salveo agrees to disclose promptly in writing to Aditxt, or
any person designated by Aditxt, all Work Product that is solely or jointly
conceived, made, reduced to practice, or learned by Salveo in the course of the
provision of the Services or any work performed for Aditxt (“Aditxt Work
Product”).

 

  b) As used in this Agreement, the term “Inventions” means any and all
inventions, developments, discoveries, improvements, algorithms (whether or not
encompassed by the Algorithms or Functional Algorithms Package, as defined
herein) and know how, works of authorship, concepts or ideas, or expressions
thereof, whether or not subject to patents, copyright, trademark, trade secret
protection or other intellectual property right protection (in the United States
or elsewhere), and whether or not reduced to practice, conceived or developed by
Salveo in connection with the provision of the Services to Aditxt hereunder or
within one (1) year following the termination or expiration of this Agreement
which relate to or result from the actual or anticipated business, work,
research or investigation of Aditxt or which are suggested by or result from any
task assigned to or performed by Salveo for Aditxt.

 

  c) Salveo agrees (a) to use Salveo’s best efforts to maintain such Aditxt Work
Product in trust and strict confidence; (b) not to use Aditxt Work Product in
any manner or for any purpose not expressly set forth in this Agreement; and (c)
not to disclose any such Aditxt Work Product to any third party without first
obtaining Aditxt’s express written consent on a case-by-case basis, and which
consent may be withheld by Aditxt in Aditxt’s sole discretion. Salveo agrees
that any and all Aditxt Work Product conceived, written, created or first
reduced to practice in the performance of work under this Agreement shall be
deemed “work for hire” under applicable law, including the United States
Copyright Act (17 U.S.C., et seq.), and shall be the sole and exclusive property
of Aditxt.

 

  d) Salveo agrees to promptly disclose to Aditxt all Aditxt Work Product. This
disclosure will include complete and accurate copies of all source code, object
code or machine- readable copies, Algorithms (including but not limited to Excel
spreadsheets useful for executing said Algorithms which may comprise part of the
Functional Algorithms Package), documentation, work notes, flow-charts,
diagrams, test data, reports, samples and other tangible evidence or results
(collectively, “Tangible Embodiments”) of such Aditxt Work Product, works of
authorship and work product. All Tangible Embodiments of any Aditxt Work
Product, work of authorship or work product related thereto will be deemed to
have been assigned and are hereby assigned to Aditxt as a result of the act of
expressing or disclosing any Aditxt Work Product or work of authorship therein.

 



-9-

 

 

  e) Salveo hereby assigns to Aditxt (together with the right to prosecute or
sue for infringements or other violations of the same) the entire worldwide
right, title and interest to any such Aditxt Work Product or works made for
hire, and Salveo agrees to perform, during and after the Term, all acts deemed
necessary or desirable by Aditxt to permit and assist it in registering,
recording, obtaining, maintaining, defending, enforcing and assigning Aditxt
Work Productor works made for hire in any and all countries. Salveo hereby
irrevocably designates and appoints Aditxt and its duly authorized officers and
agents as Salveo’s agents and attorneys-in-fact to act for and in Salveo’s
behalf and instead of Salveo, to execute and file any documents and to do all
other lawfully permitted acts to further the purposes described in this Section
12 with the same legal force and effect as if executed by Salveo; this
designation and appointment constitutes an irrevocable power of attorney and is
coupled with an interest.

 

  f) Without limiting the generality of any other provision of this Section 12,
Salveo hereby authorizes Aditxt to make any desired changes to any part of any
Aditxt Work Product, to combine it with other materials in any manner desired,
and to withhold Salveo’s identity in connection with any distribution or use
thereof alone or in combination with other materials.

 

  g) This Agreement does not apply to any Aditxt Work Product for which no
equipment, supplies, facility or trade secret information of Aditxt was used and
which was developed entirely separate from the Services provided to Aditxt,
unless (1) it relates to the business of Aditxt including, for example, the
Algorithms or Functional Algorithms Package, (2) it relates to Aditxt’s actual
demonstrably anticipated research or development; or (3) the invention results
from any work performed by Salveo for Aditxt.

 

  h) The obligations of Salveo set forth in this Section 12 (including, but not
limited to, the assignment obligations) will continue beyond the expiration or
termination of this Agreement with respect to Aditxt Work Product conceived or
made by Salveo alone or in concert with others during the Term and thereafter,
whether pursuant to this Agreement or otherwise. These obligations will be
binding upon Salveo and its successors and assigns.

 

13.Non-Disclosure. During the term of this Agreement and thereafter, both
Parties expressly agree not to use or disclose Confidential Information of the
other Party in any manner or for any purpose, except as required by law or upon
mutual written agreement of both Parties.

 

14.Representations and Warranties.

 

  a) Representations and Warranties of Aditxt. Aditxt represents and warrants
hereunder that this Agreement and the transactions contemplated hereunder have
been duly and validly authorized by all requisite corporate action; that Aditxt
has the full right, power and capacity to execute, deliver and perform its
obligations hereunder; and that this Agreement, upon execution and delivery of
the same by Aditxt, will represent the valid and binding obligation of Aditxt
enforceable in accordance with its terms, subject to the application of
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity, regardless of whether enforceability is considered in a proceeding at
law or in equity (the “Enforceability Exceptions”). The representations and
warranties set forth herein shall survive the termination or expiration of this
Agreement.

 



-10-

 

 

  b) General Representations and Warranties of Salveo. Salveo represents and
warrants hereunder that this Agreement and the transactions contemplated
hereunder have been duly and validly authorized by all requisite action; that
Salveo has, or at the time of sale or transfer will have, the full right, power
and capacity to execute, deliver and perform its obligations hereunder; and that
this Agreement, upon execution and delivery of the same by Salveo, will
represent the valid and binding obligation of Salveo enforceable in accordance
with its terms, subject to the Enforceability Exceptions. Salveo represents and
warrants that all personnel or agents of Salveo who perform any activities on
behalf of Aditxt hereunder or otherwise are subject to an existing enforceable
obligation to assign any and all rights in and to work product created in the
course of their employment to Salveo and are legally authorized and permitted to
work in the United States and for the benefit of Aditxt hereunder. The
representations and warranties set forth herein shall survive the termination or
expiration of this Agreement The representations and warranties set forth herein
shall survive the termination or expiration of this Agreement.

 

  c) Representation and Warranties of Salveo Related to the Aditxt Shares. The
representations and warranties set forth in this Section 14(c) are made on the
date first set forth above and thereafter shall be deemed re-made and re-given
by Salveo to Aditxt on and as of each date that any Aditxt Shares are issued to
Salveo hereunder.

 

(i)Salveo is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D promulgated pursuant to the Securities Act of 1933, as amended (the
“Securities Act”).

 

  (ii) Salveo hereby represents that the Aditxt Shares awarded pursuant to this
Agreement are being acquired for Salveo’s own account and not for sale or with a
view to distribution thereof. Salveo acknowledges and agrees that any sale or
distribution of shares of Aditxt Shares may be made only pursuant to either (a)
a registration statement on an appropriate form under the Securities Act, which
registration statement has become effective and is current with regard to the
shares being sold, or (b) a specific exemption from the registration
requirements of the Securities Act that is confirmed in a favorable written
opinion of counsel, in form and substance satisfactory to counsel for Aditxt,
prior to any such sale or distribution.

 

  (iii) Salveo understands that the Aditxt Shares are being offered and sold to
Salveo in reliance upon specific exemptions from the registration requirements
of United States federal and state securities laws and that Aditxt is relying
upon the truth and accuracy of, and Salveo’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
Salveo set forth herein in order to determine the availability of such
exemptions and the eligibility of Salveo to acquire the Aditxt Shares.

 



-11-

 

 

  (iv) Salveo has been furnished with all documents and materials relating to
the business, finances and operations of Aditxt and information that Salveo
requested and deemed material to making an informed investment decision
regarding its acquisition of the Aditxt Shares. Salveo has been afforded the
opportunity to review such documents and materials and the information contained
therein. Salveo has been afforded the opportunity to ask questions of Aditxt and
its management. Salveo understands that such discussions, as well as any written
information provided by Aditxt, were intended to describe the aspects of
Aditxt’s business and prospects which Aditxt believes to be material, but were
not necessarily a thorough or exhaustive description and Aditxt makes no
representation or warranty with respect to the completeness of such information
and makes no representation or warranty of any kind with respect to any
information provided by any entity other than Aditxt. Some of such information
may include projections as to the future performance of Aditxt, which
projections may not be realized, may be based on assumptions which may not be
correct and may be subject to numerous factors beyond Aditxt’s control.
Additionally, Salveo understands and represents that Salveo is acquiring the
Aditxt Shares notwithstanding the fact that Aditxt may disclose in the future
certain material information that Salveo has not received. Salveo has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its investment in the Aditxt
Shares. Salveo has full power and authority to make the representations referred
to herein, to acquire the Aditxt Shares and to execute and deliver this
Agreement. Salveo, either personally, or together with its advisors has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Aditxt Shares, is able
to bear the risks of an investment in the Aditxt Shares and understands the
risks of, and other considerations relating to, a purchase of the Aditxt Shares.
Salveo and its advisors have had a reasonable opportunity to ask questions of
and receive answers from Aditxt concerning the Aditxt Shares. Salveo’s financial
condition is such that Salveo is able to bear the risk of holding the Aditxt
Shares that Salveo may acquire pursuant to this Agreement for an indefinite
period of time, and the risk of loss of Salveo’s entire investment in Aditxt.
Salveo has investigated the acquisition of the Aditxt Shares to the extent
Salveo deemed necessary or desirable and Aditxt has provided Salveo with any
reasonable assistance Salveo has requested in connection therewith. No
representations or warranties have been made to Salveo by Aditxt, or any
representative of Aditxt, or any securities broker/dealer, other than as set
forth in this Agreement.

 

  (v) Salveo acknowledges and agrees that an investment in the Aditxt Shares is
highly speculative and involves a high degree of risk of loss of the entire
investment in Aditxt and there is no assurance that a public market for the
Aditxt Shares will ever develop and that, as a result, Salveo may not be able to
liquidate Salveo’s investment in the Aditxt Shares should a need arise to do so.
Salveo is not dependent for liquidity on any of the amounts Salveo is investing
in the Aditxt Shares. Salveo has full power and authority to make the
representations referred to herein, to acquire the Aditxt Shares and to execute
and deliver this Agreement. Salveo understands that the representations and
warranties herein are to be relied upon by Aditxt as a basis for the exemptions
from registration and qualification of the issuance and sale of the Aditxt
Shares under the federal and state securities laws and for other purposes.

 

  (vi) Salveo understands that no United States federal or state agency or any
other government or governmental agency has passed upon or made any
recommendation or endorsement of the Aditxt Shares.

 



-12-

 

 

  (vii) Salveo understands that until such time as the Aditxt Shares has been
registered under the Securities Act or may be sold pursuant to Rule 144, Rule
144A under the Securities Act or Regulation S without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Aditxt Shares may bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of the
certificates for such Aditxt Shares):

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144, RULE 144A OR REGULATION S UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 

15.Indemnity. Each Party shall defend, indemnify and hold harmless the other
Party and its directors, officers, employees, agents, affiliates, subcontractors
and customers from and against all allegations, claims, actions, suits, demands,
damages, liabilities, obligations, losses, settlements, judgments, costs and
expenses (including without limitation attorneys’ fees and costs) which arise
out of, relate to or result from any act or omission of the other Party.
Notwithstanding anything else contained herein, no Party shall seek, nor shall
any Party be liable for, consequential, punitive or exemplary damages, under any
tort, contract, equity, or other legal theory, with respect to any breach (or
alleged breach) of this Agreement or any provision hereof or any matter
otherwise relating hereto or arising in connection herewith.

 

16.HIPAA Obligations. The Parties acknowledge that federal regulations relating
to the confidentiality of protected health information (“PHI”) requires the
Parties (“Covered Entities”) to comply with the Health Insurance Portability and
Accountability Act of 1996, as amended and the regulations promulgated
thereunder (“HIPAA”). HIPAA requires the Parties to ensure that PHI received or
exchanged in the course of providing services under this Agreement comply with
certain HIPAA obligations regarding the confidentiality of PHI. Accordingly, the
Parties shall only use and/or disclose PHI in a manner consistent with this
Agreement, the Privacy Laws and Security Rules under HIPAA and all other laws
relating to the confidentiality of patient information and only in connection
with providing services hereunder. For purposes of this Agreement, the terms
Covered Entity, Privacy Laws and Security Rules shall have the same meanings
given to them in HIPAA.

 

17.Further Assurances. During the Term, each Party shall use commercially
reasonable efforts to cooperate with each other and to take such actions as are
necessary, proper or advisable to carry out and give effect to the transactions
contemplated hereby.

 

18.Governing Law; Etc.

 

a)This Agreement and its terms and conditions shall be governed by the laws of
the Delaware without application of the conflicts of laws provisions thereof.

 



-13-

 

 

  b) Each Party irrevocably consents to the exclusive jurisdiction of the courts
of the Delaware and the courts situated in the counties of New Castle, Kent and
Sussex in Delaware, in connection with any action to enforce the provisions of
this Agreement to recover damages or other relief for breach or default under
this Agreement or otherwise arising under or by reason of this Agreement. By
execution and delivery of this Agreement, each Party hereto irrevocably submits
to and accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid courts, and irrevocably
waives any and all rights such Party may now or hereafter have to object to such
jurisdiction.

 

  c) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREIN (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 17(c). Each of the Parties acknowledge that each has been represented in
connection with the signing of this waiver by independent legal counsel selected
by the respective Party and that such Party has discussed the legal consequences
and import of this waiver with legal counsel. Each of the Parties further
acknowledge that each has read and understands the meaning of this waiver and
grants this waiver knowingly, voluntarily, without duress and only after
consideration of the consequences of this waiver with legal counsel.

 

  d) In the event that any Party institutes any action or suit to enforce this
Agreement or to secure relief from any default hereunder or breach hereof, the
prevailing Party shall be reimbursed by the losing Party for all costs,
including reasonable attorney’s fees, incurred in connection therewith and in
enforcing or collecting any judgment rendered therein.

 

19.Notices. All notices and other communications hereunder shall be in writing,
personally delivered or sent by facsimile, nationally recognized overnight
courier, or certified mail, return receipt requested, addressed to the other
Party at its respective address as provided in this Agreement or at such other
address as a Party shall from time to time designate in writing to the other
Party. Written notice of a change of address shall be effective from the date of
receipt.

 

If to Aditxt:

 

Aditx Therapeutics, Inc. Attn: Amro Albanna

2569 Wyandotte Street, Suite 101

Mountain View, CA 94043

 

If to Salveo:

 

Salveo Diagnostics, Inc. Attn: Mark A. Chapman

8751 Park Central Drive, Suite 200

Richmond, Virginia 23227

 

Any notice hereunder shall be deemed to have been given (i) upon receipt, if
personally delivered, (ii) on the day after dispatch, if sent by overnight
courier, and (iii) three (3) days after mailing, if sent by registered or
certified mail.

 



-14-

 

 

20.Waiver. The waiver by either Party of a breach of any provision of this
Agreement by the other Party shall not be construed as a waiver of any
subsequent breach.

 

21.Severability. In the event that any provision of this Agreement shall be held
to be invalid or unenforceable for any reason whatsoever, it is agreed that such
invalidity or unenforceability shall not affect any other provision of this
Agreement and the remaining covenants, restrictions and provisions hereof shall
remain in full force and effect and any court of competent jurisdiction may so
modify the objectionable provision as to make it valid, reasonable and
enforceable.

 

22.Assignment. Neither Party may assign this Agreement without the prior written
consent of the other Party and any such assignment without such consent shall be
null and void and of no force or effect, provided that, notwithstanding the
forgoing, Aditxt may, without obtaining consent, assign this Agreement in
connection with a sale of all or substantially all of its assets or in the event
of any merger or consolidation in which Aditxt is not the surviving entity.

 

23.Equal Preparation. Each Party participated in the review and revision of this
Agreement. Any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not apply in interpreting this
Agreement. The language in this Agreement shall be interpreted as to its fair
meaning and not strictly for or against either Party.

 

24.Headings, Person and Gender. Headings are inserted for the convenience of the
Parties only and are not to be considered when interpreting this Agreement.
Words in the singular mean and include the plural and vice versa. Words in the
masculine gender include the feminine gender and vice versa. Words in the
neutral gender include the masculine gender and the feminine gender and vice
versa.

 

25.Entire Agreement; Amendment. This Agreement contains the entire agreement
between the Parties with respect to the subject matter contained herein and
supersedes all prior and contemporaneous representations, warranties,
understandings and agreements, both written and oral, with respect to such
subject matter, including any collaboration agreements between the Parties. The
Parties hereby irrevocably agree that no attempted amendment, modification,
termination, discharge or change (collectively, “Amendment”) of this Agreement
shall be valid and effective, unless the Parties shall unanimously agree in
writing to such Amendment.

 

26.Third Party Beneficiaries. This Agreement is strictly between the Parties
and, except as specifically provided herein, no other person or entity and no
director, officer, stockholder, employee, agent or independent contractor or any
other person or entity other than the Parties shall be deemed to be a
third-party beneficiary of this Agreement.

 

27.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument. The signature of any Party which is
transmitted by any reliable electronic means such as, but not limited to, a
photocopy, electronically scanned or facsimile machine, for purposes hereof, is
to be considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature or an
original document.

 

[Signatures appear on following page]

 

-15-

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

ADITX THERAPEUTICS, INC.   SALVEO DIAGNOSTICS, INC.       By: /s/ Amro Albanna  
By: /s/ Mark A. Chapman Name: Amro Albanna   Name: Mark A. Chapman Title:
President and Chief Executive Officer   Title: Chief Executive Officer

 

-16-

 

 

EXHIBIT A

 

Project Success Criteria/Milestones

 

 

§ Shares of Aditxt stock shall be issued to “Salveo Diagnostics, Inc.”

 

 

·Milestone I - Aditxt shall issue to Salveo 150,000 Aditxt Shares upon:

 

oThe sale and transfer of the Code and Interpretive Commenting Algorithms along
with related testing protocols and all technology, codes and spreadsheets,
know-how, any necessary information or tools to implement, use, and/or continue
to improve or further refine the Algorithms, and other associated intellectual
property (the “Functional Algorithms Package”). The Algorithms and Functional
Algorithms Package are transferred to Aditxt, free and clear of any liens and,
to the extent applicable, in accordance with Section 4(d) and Section 12 and the
Assignment and Conveyance which is attached here as Exhibit C. Salveo shall
present documentation to Aditxt, including amended UCCs, lien releases and bill
of sale to support this transfer. If this Milestone is not completed within five
(5) business days of the date of this Agreement, this Milestone will be deemed
failed and Salveo shall not have the right to the Aditxt Shares for such
Milestone until such Milestone is completed.

 

·Milestone II – Adtixt shall issue to Salveo 250,000 Aditxt Shares upon
completion of the following:

 

oAssistance in securing temporary laboratory space to soft-launch AditxtScore
including:

 

§Secure a temporary (i) use and occupy agreement or a sublease agreement of the
property Salveo subleases from StageZero; or (ii) a lease with Baker Properties
– Richmond Limited Partnership for similar property located in the same building
that Salveo currently occupies   § Final determination of material vendors to
operate the AditxtScore™ platform and the AditxtScore™ Center, including
introductions by Salveo to such vendors   § Obtain all required licenses,
accreditations, and certifications in connection with the AditxtScore™ Center,
including but not limited to certification by the Clinical Laboratory
Improvement Amendments and application to the College of American Pathologists
(“CAP”) to become CAP accredited (the “Licenses and Certifications”)   §
Completion of AditxtScore data validation   § The timely completion of Milestone
I

 

·Milestone III – Aditxt shall issue to Salveo 250,000 Aditxt Shares upon
satisfaction of the following:

 

  o Assistance with establishing a long-term AditxtScore Center in Richmond,
Virginia which shall include:

 

  § Identifying a facility with existing infrastructure   § The build out of new
Aditxt lab   § Recommendations made for new hires for initial AditxtScore™ team
  § Obtaining all equipment needed for the operation of the AditxtScore™ Center,
including completion of any required validation, testing and calibration of such
equipment   § The AditxtScore™ platform is fully implemented and functional,
including the Laboratory Information System and Xifin being fulling integrated
and operational, and the Licenses and Certifications shall remain in full force
and effect   § Completion of the development and implementation of required
Algorithms and Functional Algorithms Package, protocols and commenting engines
for the AditxtScore™ platform, including the development and implementation of
Algorithms and related testing protocols included in the Functional Algorithms
Package.   § The timely completion of Milestone I and the completion of
Milestone II

 

-17-

 

 

EXHIBIT B1

 

Equipment Requisition Form

 

(See attached.)

 

 

 

 

 

 

 

 

 

 

-18-

 

 

EXHIBIT B2

 

Personnel Requisition Form

 

(See attached.)

 

 

 

 

 

 

 

 

 

 

-19-

 

 

EXHIBIT C

 

Assignment and Conveyance

 

(See attached.)

 

 

 

 

 

 

 

 

 

 

-20-

 

 

ASSIGNMENT AND CONVEYANCE

 

This Assignment and Conveyance (this “Assignment and Conveyance”) is made as of
November __ 2020, by and between Aditx Therapeutics, Inc. (Nasdaq: ADTX) with
its principal place of business located at 2569 Wyandotte St. Suite 101,
Mountain View, CA 94043 (“Assignee”) and Salveo Diagnostics, Inc., with its
principal place of business located at 8751 Park Central Drive, #200, Richmond,
Virginia 23277 (“Assignor”) (each referred to individually as a “Party” and
together, referred to as the “Parties”).

 

RECITALS

 

A. Assignor owns, free and clear of all liens, the Code and Interpretive
Commenting Algorithms (the “Algorithms”) set forth on Schedule A together with
related testing protocols and all technology, codes and spreadsheets, know-how,
any necessary information or tools to implement, use, and/or continue to improve
or further refine the Algorithm, and other associated intellectual property
(collectively, the “Functional Algorithms Package”).

 

B. Assignor and Assignee are parties to a Consulting Agreement, dated as of the
date hereof (the “Consulting Agreement”), pursuant to which, among other things,
Assignor has agreed to sell, convey, assign, transfer and deliver the Algorithms
and the Functional Algorithms Package to Assignee.

 

AGREEMENTS

 

Therefore, the Parties agree as follows:

 

1. Assigned Proprietary Rights. Assignor hereby irrevocably sells, conveys,
assigns, transfers and delivers to Assignee, and its successors and assigns
forever all of Assignor’s right, title and interest, of whatever kind,
throughout the world, in and to the Functional Algorithms Package, free and
clear of all liens.

 

2. Additional Covenants. Assignor will not object to any use by Assignee of the
Algorithms or the Functional Algorithms Package, or assist any third party in
any of the foregoing.

 

3. Representations of Assignor. Assignor represents and warrants to Assignee
that that there are no liens, pledges, mortgages, deeds of trust, security
interests, charges, claims, easements, encroachments or other similar
encumbrances (“Liens”) of any nature whatsoever encumbering the Algorithms and
Functional Algorithms Package and that upon taking ownership of the Algorithms
and Functional Algorithms Package, Assignee shall hold the Algorithms and
Functional Algorithms Package free and clear of all Liens.

 

4. Further Assurances. Assignor shall execute and deliver such further
instruments of conveyance and transfer and take such additional action as
Assignee may reasonably request to effect, consummate, confirm or evidence the
transfer to Assignee of the Algorithms and Functional Algorithms Package, shall
execute such documents as may be reasonably necessary to assist Assignee in
preserving or perfecting its rights in the Algorithms and Functional Algorithms
Package, and use its reasonable efforts to do or cause to be done all other
things necessary, proper or advisable under applicable law to carry out the
provisions of this Assignment and Conveyance and to consummate and give full
effect to the transactions contemplated by this Assignment and Conveyance.

 



-1-

 

 

5. Amendment and Modification. An amendment or modification or addition to this
Assignment and Conveyance will be valid or effective only if in a writing signed
by the Parties.

 

6. Binding Effect. This Assignment and Conveyance shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.

 

7. Notices. All notices and other communications hereunder shall be in writing,
personally delivered or sent by facsimile, nationally recognized overnight
courier, or certified mail, return receipt requested, addressed to the other
Party at its respective address as provided in this Assignment and Conveyance or
at such other address as a Party shall from time to time designate in writing to
the other Party. Written notice of a change of address shall be effective from
the date of receipt.

 

If to Assignee:

Aditx Therapeutics, Inc. Attn: Amro Albanna

2569 Wyandotte Street, Suite 101

Mountain View, CA 94043

 

If to Assignor:

Salveo Diagnostics, Inc. Attn: Mark A. Chapman

8751 Park Central Drive, Suite 200

Richmond, Virginia 23227

 

8. Governing Law. This Assignment and Conveyance will be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without regard to principles of conflicts of laws.

 

9. Counterparts. This Assignment and Conveyance may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument. The counterparts of this
Assignment and Conveyance may be executed and delivered by facsimile or other
electronic signature (including .pdf) by any of the parties to any other party
and the receiving party may be entitled to rely on the receipt of such document
so executed and delivered by facsimile or other electronic means (including
.pdf) as if the original had been received.

 

10. Severability. In the event that any provision of this Assignment and
Conveyance shall be held to be invalid or unenforceable for any reason
whatsoever, it is agreed that such invalidity or unenforceability shall not
affect any other provision of this Assignment and Conveyance and the remaining
covenants, restrictions and provisions hereof shall remain in full force and
effect and any court of competent jurisdiction may so modify the objectionable
provision as to make it valid, reasonable and enforceable.

 

11. Equal Preparation. Each Party participated in the review and revision of
this Assignment and Conveyance . Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not apply in
interpreting this Assignment and Conveyance . The language in this Assignment
and Conveyance shall be interpreted as to its fair meaning and not strictly for
or against either Party.

 

12. Entire Agreement. This Assignment and Conveyance contains the entire
agreement between the Parties with respect to the subject matter contained
herein and supersedes all prior and contemporaneous representations, warranties,
understandings and agreements, both written and oral, with respect to such
subject matter.

 

(Signature page follows)

 

-2-

 

 

IN WITNESS WHEREOF, the parties have caused this Assignment and Conveyance to be
duly executed as of the date first above written.

 

ADITX THERAPEUTICS, INC.   SALVEO DIAGNOSTICS, INC.       By:   By: Name:  Amro
Albanna   Name:  Mark A. Chapman Title: President and Chief Executive Officer  
Title: Chief Executive Officer

 

-3-

 

 

SCHEDULE A

 

The Code and Interpretive Commenting Algorithms (the “Algorithms”) and all
technology, codes and spreadsheets, know-how, any necessary information or tools
to implement, use, and/or continue to improve or further refine the Algorithm,
and other associated intellectual property (collectively, the “Functional
Algorithms Package”).

 

 



 

